Citation Nr: 1714425	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  06-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to service-connected right and/or left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for lower back and leg pain.

In a September 2010 decision, the Board denied the Veteran's application to reopen the claim for service connection for a low back disability.  In an April 2011 decision, the Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand (JMR), partially vacated the Board's September 2010 decision that declined to reopen the claim for service connection for a low back disability and remanded the matter for readjudication.

In September 2016 the Court, pursuant to a JMR, partially vacated the Board's October 2015 decision denying service connection for the Veteran's low back disability and remanded the matter for readjudication.  In January 2017, the Board remanded the matter for an addendum medical opinion.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  The Veteran has currently diagnosed spondylolysis and anterior spondylolisthesis of the lumbosacral spine at L5-S1.

2.  The Veteran's spondylolysis and anterior spondylolisthesis of the lumbosacral spine at L5-S1 were not incurred while in service and are not etiologically related to service.

3.  The Veteran's spondylolysis and anterior spondylolisthesis of the lumbosacral spine at L5-S1 are not caused or permanently aggravated by a service-connected disability, to include the Veteran's right and/or left knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include as secondary to the Veteran's service-connected right and/or left knee disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by August 2005, October 2006, August 2013 and October 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in November 2005, February 2009, and December 2011, as well as addendum VA examination opinions in April 2015 and January 2017.  The examiners conducted examinations and altogether provided sufficient information regarding the Veteran's claimed disability such that the Board can render an informed determination.  The Board finds that, taken together, December 2011, April 2015 and January 2017 VA examination and addendum opinions are adequate for evaluation of the Veteran's claim. 

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Principles of Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016). 

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Presumptive Service Connection Analysis

As discussed above, service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).  In this case, the Veteran was not diagnosed with arthritis of the spine within one year of separation from service.  As such, entitlement to service connection for a low back disability on a presumptive basis is not warranted.

Secondary Service Connection Analysis

The Veteran has repeatedly maintained that his low back disability is the result of, or aggravated by, his service-connected knee disabilities.  

A VA Medical Certificate dated March 1996 shows the Veteran reported experiencing intermittent, non-radiating low back pain for the prior two years.  The Veteran stated he believed it was due to favoring a "bad leg."  The Veteran reported his back would get stiff and "painful to bend."

In the July 1996 letter from the Veteran, he reported that as far back as 1976 his knee affected his back and continued to do so.

In a July 1997 letter, the Veteran reports that Dr. G. F. K. told him that VA has enough information to connect his lower pain and asserted that his back injury was either incurred concurrent with his initial knee injury in 1971 or, alternatively, has been aggravated by it.  The Board notes that none of the records received from this doctor relate the Veteran's low back condition to service on either a direct or secondary basis.  A July 1997 letter from Dr. G. F. K. notes that the Veteran was examined for chronic arthritis, chronic lumbar sacral strain and muscular spasm.  It was opined that "[t]here are no possible medical facts to ascertain the initial spondylosis and if precipitated by previous trauma.  Therefore any dysfunction and discomforts can not [sic] be pinpointed as to either cause or time documentation."

In a July 1997 statement in support of claim, the Veteran reported that he believed he hurt his back when he fell and hurt his knees while in the service.  The Veteran stated his knee hurt more at the time and in 1979 his back started hurting and giving him problems.

The Veteran submitted a March 2006 statement from a coworker, T. G. B., who reported that the Veteran's back and knee pain worsens throughout the course of the day which causes him problems with walking and climbing stairs and hills.  T. G. B. further reported that the Veteran works 10 to 12 hour days as a letter carrier, that the Veteran's knee pops can be heard and that his knee pain and lower back spasms caused him to see a doctor who restricted the Veteran to 40 hour weeks and 8 hour days.  T. G. B. further reported that the Veteran's conditions are recurring.

The Veteran submitted a statement in support of claim from his wife in October 2006.  She reported that the Veteran had been experiencing increasingly painful body aches, mainly in his back and legs, for the prior 15 years.  It was reported that the Veteran switches from his bed to a couch several times a night to try to get relief from his pain.  It was further reported that the Veteran experiences pain in his knees and legs, experiences instability and bucking in his knees and has an irregular gait which aggravates his back and sends shooting pains down his legs.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Although lay persons are competent to provide opinions on some medical issues, see, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current low back disability is a result of service, or that is aggravated by a service-connected disability, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See, Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg).  Consequently, the Veteran's and other lay assertions are not competent evidence regarding whether his current low back disorder was due to service or aggravated by his service-connected knee disabilities.  As such, the Board places greater weight on the opinions of the VA examiners than it does the lay opinions presented here.

A September 2005 letter from Dr. H. states that he was treating the Veteran for chronic bilateral knee osteoarthritis and recurrent lumbar strain with muscle spasm.  The doctor opined that "[t]here are no medical facts that ascertain the initial spondylosis and the chronic bilateral knee osteoarthritis, however they are more likely than not to be directly associated to his original right knee injury that, according to patient records, occurred while he was on active duty."  The Board notes that Dr. H. provided no rationale for this opinion.

A July 2009 letter from Dr. N., a chiropractic neurologist, notes that he first saw the Veteran in June 2009 for complaints of severe lower back pain, bilateral thigh numbness and bilateral knee pain.   It was noted that lumbar spine x-rays showed grade I spondylolisthesis of L5 on S1, degenerative disc narrowing throughout the lumbar spine and some anterior ligamentous calcification at L2-L3.  It was noted that the Veteran reported a history of bilateral knee joint injury while in service in 1971, treatment for bilateral chondromalacia in 1972 and 1973, exploratory arthroscopic knee surgery in 1974, recurrent back pain as early as 1992 with spondylolisthesis, x-ray reports discussing spurring as early as 1995, a minor left hip fracture in 2003, and progressive lumbar spine and disc degeneration documented by x-rays in 2005 and June 2009.  It was further noted that the Veteran denied any serious automobile accident or other injury to his lower back.  Dr. N. noted that the Veteran's condition is the result of a gradual disc degeneration that typically takes many years to manifest after a traumatic event.  Dr. N. acknowledged that his opinion is based on the Veteran's provided history as well as a review of medical records that show no other injury that would or could cause degenerative disc disease.  Dr. N. opined that it is more likely than not that the Veteran's degenerative disc disease and low back pain are consistent with the Veteran's history beginning in 1971 and that, "in the absence of any other compression type injury from that time period, his degenerative disc disease was caused by an old trauma, and possibly later aggravated by the abnormal gait associated with his recurrent knee pains."

Medical treatment records from June 2009 through December 2011 show the Veteran received chiropractic treatment from Dr. N. for low back pain.  Numerous 2009 and 2011 treatment records from Dr. N. note an increase in lumbar spine pain while testing knee flexion with the Veteran lying in a prone position.  An October 2011 treatment record from Dr. N. notes that the Veteran reported low back pain and stiffness.  Dr. N. noted that the Veteran had "been sick and it's very likely that this has contributed to any exacerbation of his symptoms in the interim."  A November  2011 treatment record from Dr. N. notes the Veteran reported a return of low back pain, but that he felt "that the primary aggravating factor in the increase of his pain is because he went too long between treatments" with Dr. N.  

An October 2011 letter from Dr. N. notes that he has reviewed Dr. B.'s notes from West Florida Hospital from January 1979 and maintains that he saw no indication of any compression type injury associated with a lumbar strain from opening a valve and that, as such, his opinion is unchanged from July 2009.

As discussed above, the Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain.  

A medical treatment record from December 1980 notes the Veteran reported that in January 1979, while working for Gulf Power, he injured his back and experienced pain since the injury which radiates to his left hip and leg and is made worse when bending, climbing stairs, standing, working in his yard, coughing and sneezing.  The Veteran also reported paraspinal muscle spasms and numbness of his left leg and foot.  It was noted that the Veteran walked with a limp and had difficulty walking on heels and toes.  The etiology of the low back pain was noted at spondylolisthesis with neural encroachment.

In a March 1981 statement in support of claim, the Veteran reported that as of December 1980 he had still been receiving treatment for a back injury which required hospitalization.

In a December 1981 statement in support of claim, the Veteran reported that due to an increase in severity of pain, the medical treatment for his back injury had been extended from one to three days per week.

In an April 1982 statement in support of claim, the Veteran reported an increase in pain and loss of use of limbs.  The Veteran further reported that a doctor located two broken vertebrae in the lower lumbar region of his back.  

In a May 1982 financial status report, the Veteran reported receiving workers compensation for his back injury which he described as broken vertebrae.  The Veteran further reported attending physical therapy and wearing a body cast.

The Board does not attach any probative value to the September 2005 letter from Dr. H., as it does not address the Veteran's 1979 back injury.  This omission greatly diminishes any value of this medical opinion.  Additionally, the letter provides no rationale as to how the opinion was formed.

The Board does not attach any probative value to the July 2009 letter from Dr. N., as it also does not address the Veteran's 1979 back injury, and in fact, noted in the opinion that the Veteran denied any serious automobile accident or other injury to his lower back.  The doctor further noted that his opinion was partially based on the Veteran's provided history.  Again, the omission greatly diminishes any value of this medical opinion.  Furthermore, the doctor only stated that the Veteran's low back disability was "possibly later aggravated by the abnormal gait associated with his recurrent knee pains."  See, McLendon v. Nicholson, 20 Vet. App. 79   (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  A mere possibility is inadequate for a positive nexus opinion.

The Board attaches little probative to the October 2011 letter from Dr. N., in which he notes that he has reviewed Dr. B.'s notes from West Florida Hospital from January 1979 and maintains that he saw no indication of any compression type injury associated with a lumbar strain from opening a valve and that, as such, his opinion is unchanged from July 2009.  Dr. N. did not discuss the treatment record from 1980 in which the Veteran reports back pain and numbness radiating to his left hip and leg ever since the 1979 back injury, nor does he discuss any of the statements the Veteran made in 1981and 1982 regarding ongoing treatment from his back injury.  These omissions diminish any value of this medical opinion.

In November 2005, the Veteran was afforded a VA examination.  The Veteran reported that he started having back pain in the military and that it worsened significantly "in the last five to six years."  The Veteran also reported his back aches every day for 8-10 hours and that the pain wakes him up at night 3-4 days per month.  The Veteran further reported numbness and "pulling discomfort" that goes down the back of his left leg to the ankle twice per month.  The Veteran was diagnosed with lumbar degenerative disc disorder, spondylosis and spondylolisthesis with residual pain and functional limitation.  The examiner found no relationship between the Veteran's knee and low back conditions and stated the Veteran has diffuse joint pain consistent with age, body mechanics, and osteoarthritis.

In September 2008, the Veteran submitted a summary of an article titled 'Gait Related Lower Back Pain' by Howard Dananberg DPM, in which the author opines that "[c]onsidering that individuals will take between 5-10,000 steps/side/day on average", having a gait dysfunction can "produce a repetitive strain injury" that causes chronic lower back pain.

In February 2009, the Veteran was afforded a VA examination.  The Veteran reported that he developed low back pain several years after military service and maintained that it "might be secondary to right knee pain."  The examiner noted that medical records from 1992 showed low back pain and spasms with a diagnosis of lumbar strain.  The Veteran further reported a constant throbbing pain with no radiation or any bladder or bowel disturbances, but did report episodic flare-ups of severe pain.  The Veteran also reported receiving trigger point injections once a year, nut no formal physical therapy.  The examiner diagnosed lumbar spine degenerative disc disease with spondylolisthesis of L5 on S1 and degenerative joint disease.  The examiner further noted no objective findings of radiculopathy and opined that the Veteran's low back condition was not caused by or related to the Veteran's service-connected right knee condition.  The examiner's rationale was that medical literature does not support a cause-effect relationship between right knee mild degenerative changes and lumbar spine degenerative disc disease with spondylolisthesis.

The Veteran was afforded a VA examination in December 2011.  Upon examination, initial flexion was 125 degrees for the right knee with no objective evidence of painful motion.  No limitation of extension was noted for either knee.  The Veteran was not able to perform repetitive-use testing with three repetitions for either knee as it "causes more lumbar and left sciatica".  Tenderness upon palpation was noted in the Veteran's right knee.  Muscle strength was noted as normal for both knees upon flexion and extension.  Joint stability for both knees was noted as normal.  The examiner noted no effusion or swelling in either knee.  The Veteran's gait was observed as normal.  The examiner opined that it is less likely than not that either the left or right service-connected knee conditions caused or aggravated any diagnosed right or left leg disorder and gave a rationale that "both knee conditions are of such a mild nature and have not caused abnormal gait, it is not medically plausible to have had any causative effect."  The examiner further opined that while left lower extremity sciatica does exist, it was "caused by the lumbar condition".  

The December 2011 VA examiner further noted that the Veteran reported "a little bit of back pain in service", but also reported that it was "consistent with just about everybody else."  Additionally, the Veteran reported no significant lower back pain until an industrial accident in January 1979.  The Veteran also reported that his back is "killing" him.  It was noted that the Veteran can perform all activities of daily life without assistance.  The Veteran reported left leg pain that radiates to the lateral side of his left foot "like fire" and that he drags his left foot with prolonged walking.  The examiner noted that x-rays demonstrate grade I spondylolisthesis of L5 anterior to S1, disc space narrowing at L3-L4 and L5-S1, and anterior spurring at T11 to S-1.  The examiner noted that the Veteran's January 1979 lumbar injury was an appropriate mechanism to have caused the Veteran's lumbar disorders.  The examiner opined that it is less likely as not that any right knee condition or service activities had any causal effect on the development of the Veteran's lumbar disorder.  The stated rationale was the right, as well as left, knee disorder was "quite mild" and did not alter the Veteran's gait pattern and, as such, "no additional forces would have been imparted to the lumbar spine over the years."  The examiner conceded that "there is very little in the orthopedic literature written on this subject" except for an article in a British medical journal which disputes limping as a cause of adjacent joint disease.  The examiner then noted that medical science "consistently supports genetic factors as the major determinant of development of lumbar degenerative disc disease."  The examiner concluded that the most plausible explanation of the Veteran's degenerative disc disease is that it developed over time as a result of the January 1979 accident.      

The December 2011 VA examiner opined that it is less likely as not that the Veteran's service-connected knee conditions have any aggravating effect, noting that the Veteran's gait is undisturbed.  The examiner further noted that "[g]ait-related deterioration of adjacent joints (and by analogy, the lumbar spine) is unsupported in the medical literature."  The examiner concluded that normal degenerative aging processes are more consistent with currently accepted medical science.

An addendum VA opinion was obtained in April 2015.  The examiner reviewed the VA examination from December 2011 and opined that it was less likely than not that the Veteran's low back disorder was caused by, related to, or worsened beyond natural progression by the service connected right or left knee disabilities.

An addendum VA opinion was obtained in January 2017.  The examiner opined that the Veteran's diagnosed developmental pars articularis defects of the lumbosacral spine with spondylolysis and spondylolisthesis at L5 on S1 was less likely as not aggravated beyond natural progression by his service-connected right or left knee disabilities and noted that the knee conditions are "not recognized aggravating factors of this back condition."  The provided rationale states that the Veteran has congenital pars articularis defects "which predisposed him to spondylolysis/spondylo (anterior) listhesis at L5-S1".  The examiner further opined that the Veteran's developmental pars articularis defects of the lumbosacral spine with spondylolysis and spondylolisthesis at L5 on S1 was less likely as not caused by or a result of or aggravated beyond natural progression by his service-connected right or left knees, again noting that the Veteran's knee conditions are not recognized etiologies or aggravating factors of the Veteran's diagnosed back disabilities.  The examiner noted that Dr. N's observation of the Veteran's having an abnormal gait was "taken into account" prior to rendering these opinions.  The examiner noted that the Veteran has a history of hip fracture in 2002 and further noted a leg length discrepancy noted by Dr. N.  The examiner noted that leg length discrepancy is unrelated to the Veteran's service-connected knee disabilities and can cause abnormal gait.  The examiner noted that the gait observations by two separate VA examiners in 1996, one noting an abnormal gait while the other not, indicates the Veteran did not have constant or continuous abnormal gait.  The examiner noted that these observations of the Veteran's gait were "taken into account" prior to rendering these opinions.  The examiner also noted that the lay statements of the Veteran and his spouse were taken into account prior to rendering these opinion, but noted that neither the Veteran or spouse are competent to diagnose the causes of the Veteran's gait, nor to render a medical nexus for service connection.  Finally, the examiner noted that the summary of the article "Gait Related Lower back Pain" by Dr. D was taken into account before rendering these opinions, but noted that the mechanics discussed in the summary are not recognized causes of the Veteran's lumbar spine disabilities.

The Board finds the sum of the VA examination reports to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See, Nieves-Rodriguez v. Peake, 22 Vet. App. 205 (2008).  In particular, the 2017 VA addendum shows the examiner reviewed the Veteran's service treatment records, post-service treatment records and considered the lay statements as well as the article on gait-related back pain, prior to rendering an opinion with supporting rationale.  Taken as a whole, the VA examination reports provide a thorough analysis of all of the evidence and opined against any nexus between the Veteran's lower back disability and his service or service-connected knee disabilities.

Direct Service Connection Analysis

There is no dispute that the Veteran currently suffers from a diagnosed low back disability.  Private and VA medical records both show the Veteran suffers from spondylolysis and spondylolisthesis at L5 on S1in the lumbar spine.  As such, the Board finds that the first Shedden element has been met.

The second Shedden element requires an in-service incurrence or aggravation of a disease or injury.  At the outset, the Board notes that the Veteran's numerous service treatment records, dating from November 1971 through June 1974, are replete with complaints of bilateral knee pain and a consistent diagnosis of and treatment for chondromalacia patellae.  The Board also notes that the service treatment records are silent for complaints, diagnoses or treatment of any lower back condition.  Finally, the Board notes that the Veteran's entrance and separation physicals are silent for any complaints or diagnoses of low back pain or injury.

VA treatment records from 1975 and 1976 are, again, replete with complaints of bilateral knee pain and knee symptoms such as the right knee giving way, but no complaints, diagnoses or treatment of any lower back condition.

Medical treatment records from January 1979 show the Veteran went to an emergency room for a back strain from opening a valve at his job.  The back pain persisted and x-rays ultimately showed a lumbosacral strain with a pre-existing spondylolisthesis defect with no slipping.  Medical treatment records from February and March 1979 note no improvements in the Veteran's back condition, with sciatic radiation noted and physical therapy recommended.

A medical treatment record from December 1980 notes the Veteran reported that in January 1979, while working for Gulf Power, he injured his back and experienced pain since the injury which radiates to his left hip and leg and is made worse when bending, climbing stairs, standing, working in his yard, coughing and sneezing.  The Veteran also reported paraspinal muscle spasms and numbness of his left leg and foot.  It was noted that the Veteran walked with a limp and had difficulty walking on heels and toes.  The etiology of the low back pain was noted as spondylolisthesis with neural encroachment.

A medical treatment record from June 1991 notes the Veteran reported experiencing lumbar back pain the day prior with radiation to his right thigh and further reported that he fell and fractured his L4 vertebrae in 1978.  Muscle spasm was noted.

The Board acknowledges that the Veteran has reported that he suffered from back pain while in the service and that he asserts he injured his back when he sustained his in-service knee injuries.  The Veteran submitted a letter in July 1996 in which he reported that he injured his back when he fell and injured his knees in 1971, but that his back injury went unnoticed.  

In a July 1997 statement in support of claim, the Veteran reported that he believed he hurt his back when he fell and hurt his knees while in the service.  The Veteran stated his knee hurt more at the time and in 1979 his back started hurting and giving him problems.

In November 2005, the Veteran was afforded a VA examination.  The Veteran reported that he started having back pain in the military and that it worsened significantly "in the last five to six years."  

The Veteran is competent to describe symptoms and injuries, which he has experienced.  38 C.F.R. § 3.159 (2015); see also, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Resolving any reasonable doubt in favor of the Veteran, the Board finds the second Shedden element is satisfied.

The third Shedden element requires a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

In February 2009, the Veteran was afforded a VA examination.  The Veteran reported that he developed low back pain several years after military service and maintained that it "might be secondary to right knee pain."

The Veteran was again afforded a VA examination in December 2011, whereupon the examiner noted that the Veteran reported "a little bit of back pain in service", but also reported that it was "consistent with just about everybody else."  Additionally, the Veteran reported no significant lower back pain until an industrial accident in January 1979.  The examiner noted that the Veteran's January 1979 lumbar injury was an appropriate mechanism to have caused the Veteran's lumbar disorders.  The examiner opined that it is less likely as not that any right knee condition or service activities had any causal effect on the development of the Veteran's lumbar disorder.  The examiner concluded that the most plausible explanation of the Veteran's degenerative disc disease is that it developed over time as a result of the January 1979 accident.  

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  As discussed above, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d.  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno, 6 Vet. App. 465, 469   (1994); see also, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the Board accords greater probative value to the opinion of the December 2011 VA examiner than it does to the Veteran's lay statements.  As discussed above, the Veteran has made numerous statements regarding when he first hurt his back and began having back pain.  The Veteran has reported that he hurt his back when he first sustained his knee injury in 1971, but that the back injury went unnoticed due to the focus on his knee injury.  However, the service treatment records are silent regarding any complaint, diagnosis or treatment for any back pain or condition.  The first medical record which mentions any complaint of back pain or back injury by the Veteran is from January 1979 when the Veteran hurt his back while at work.  After that, there were numerous statements in support of claim from 1981and 1982 in which the Veteran discussed his back injury and pain, but again with no mention of any back pain or injury while in service.  In December 2011, the Veteran told a VA examiner that he had no major back pain until his 1979 industrial accident and described his back pain while in the service as "consistent with just about everybody else."  

For these reasons, the Board finds that the weight of the evidence does not demonstrate that the Veteran's current low back disability is related to the Veteran's reported in-service back injury or any other incidence of service.  Accordingly, the Veteran has not met the requirements of the third Shedden element, causal relationship between the present disability and the disease or injury incurred or aggravated during service, and as such, the claim for direct service connection fails there.

The Board finds that the preponderance of the evidence shows that the Veteran's current low back disability is unrelated to service and was not caused or aggravated by the Veteran's service-connected knee disabilities.  The weight of the evidence, lay and medical, does not demonstrate that symptoms of back pain have been continuous since service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a low back disability, to include as secondary to his service-connected knee disabilities, is not warranted.


ORDER

Entitlement to service connection for a low back disability, to include as due to service-connected right and/or left knee disabilities, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


